DETAILED ACTION
Summary
	This is a final Office action in reply to the amendments filed 03 October 2022. Claims 13-15, 19, 20, 22-24, and 28-38 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/US2018/043303, filed 23 July 2018; PRO 62/625,633, filed 02 February 2018; PRO 62/564,669, filed 28 September 2017; and PRO 62/536,835, filed 25 July 2017) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Election/Restrictions
Newly submitted Claims 37 and 38 are directed to inventions that are independent or distinct from the invention originally claimed for the following reasons:
It is noted that Applicant had originally elected without traverse: Group I, directed to a self-assembled polymer material on 07 April 2021; the at least one BCP being polystyrene and poly-4-vinylpyridine on 27 October 2021; and the at least one BCP having “a branched structure” and “at least two different monomer units that are randomly distributed within the same block” on 14 March 2022. In particular, the election of “a branched structure” from among three species of “a branched structure”, “a crosslinked structure”, and “a macromolecular ring structure” renders new Claims 37 and 38 independent or distinct from the invention originally claimed.
Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, new Claims 37 and 38 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. Overall, Claims 13-15, 19, 20, 22-24, 37, and 38 are withdrawn. Claims 28-36 will be considered for patentability.
 
Claim Interpretation
	The claims recite the phrase “complex architecture”; paragraph 0006 of the Specification defines a “complex block architecture” or a “’complex’ block structure or polymer architecture” to indicate “more than one monomer, chemistry, configuration, or structure in at least one block, or adjacent to blocks”. 

Claim Objections
Applicant has failed to address prior Claim Objections and has introduced more issues.
Claim 28 is objected to because of the following informalities:
“pores of the porous self-assembled polymer material are isoporous” (last two lines).
Claim 29 is objected to because of the following informalities:
“The material of claim 28, wherein the at least one BCP is a deblock copolymer…”.
Claim 30 is objected to because of the following informalities:
“wherein the porous self-assembled polymer material has mesopores comprising…”.
Claim 31 is objected to because of the following informalities:
“wherein the at least one BCP has a number average molecular weight (Mn)
Claim 32 is objected to because of the following informalities:
“wherein the at least one BCP has a polydispersity index (PDI) of 1.0 to 3.0”.
Claim 33 is objected to because of the following informalities:
“a polymer block with a Tg of 25 °C or less”; and
“a polymer block with a Tg of 25 °C or more”.
Claim 34 is objected to because of the following informalities:
“The material of claim 28, wherein the at least one BCP comprises at least one unit…”;
“Poly(vinylidene fluoride)” should not be capitalized;
“poly( 4-vinylpyridine)” includes an extra space after the parenthesis “(“;
A comma is missing between “poly(lactic acid)” and “Poly(isocyanate)”;
“Poly(isocyanate)” should not be capitalized; and
“poly( ethylene sulfide)” includes an extra space after the parenthesis “(“.
Claim 36 is objected to because of the following informalities:
“of the at least one BCP is a branched block copolymer”.
Claim 37 is objected to because of the following informalities:
“of the at least one BCP is a crosslinked block copolymer”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 30 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Regarding Claim 30, the claim only requires that “the material has mesopores comprising a diameter of about 1 nm to about 200 nm”. Claim 28 has already required this limitation, “wherein the mesopores in the layer having a plurality of mesopores have a diameter range of 1 nm to 200 nm”.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 28-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIESNER et al. (US PGPub 2014/0217012 A1).
	Regarding Claim 28, WIESNER discloses an isoporous graded film of a multiblock copolymer comprising a thin selective layer having a plurality of mesopores that can self-assemble on a substrate (i.e., a porous self-assembled polymer material, the material comprising a layer having a plurality of mesopores; wherein at least some of the pores of the porous self-assembled [polymer] material are isoporous; self-assemble, p0006; isoporous, p0022; mesopores, p0023). The multiblock copolymer comprises, e.g., triblock copolymers (p0027), such as poly(isoprene-b-styrene-b-4-vinylpyridine) (ISV), which comprises more than one monomer unit, i.e., polyisoprene, polystyrene, and poly-4-vinylpyridine domains (i.e., at least one block copolymer (BCP) with at least two chemically distinct blocks, which further comprises a complex block copolymer architecture selected from the group consisting of a junction block between copolymer blocks…; FIG. 1a; Example 1, p0065).
WIESNER further discloses the mesoporous layer of the isoporous film comprises pores having size diameters of from 5 nm to 100 nm (p0053), which reads upon the claimed range of the mesopores in the layer having a plurality of mesopores hav[ing] a diameter range of about 1 nm to about 200 nm.
WIESNER further discloses the isoporous graded film includes the surface layer (i.e., the above described “thin selective layer”) and a bulk layer disposed between the surface layer and the substrate upon which the film is self-assembled; such a bulk layer has pores having diameter size ranges from 10 nm to 100 microns, which are considered macropores (i.e., a bulk layer having macropores; p0055) and significantly overlaps with the claimed range of 200 nm to 100 microns and thus, makes a case of prima facie obviousness absent showings of criticality or unexpected results to the claimed range (MPEP 2144.05).
	Regarding Claim 29, WIESNER makes obvious the claimed material of Claim 28. WIESNER further discloses the multiblock copolymer comprises triblock copolymers (p0027), such as poly(isoprene-b-styrene-b-4-vinylpyridine) (ISV), which comprises three monomer units, i.e., polyisoprene, polystyrene, and poly-4-vinylpyridine domains (i.e., wherein [the at least one ]BCP is a deblock copolymer, triblock copolymer, or higher order multiblock copolymer; FIG. 1a; Example 1, p0065).
Regarding Claim 30, WIESNER makes obvious the claimed material of Claim 28. WIESNER further discloses the mesoporous layer of the isoporous film comprises pores having size diameters of from 5 nm to 100 nm (p0053), which reads upon the claimed range of the mesopores in the layer having a plurality of mesopores hav[ing] a diameter range of about 1 nm to about 200 nm.
	Regarding Claim 31, WIESNER makes obvious the claimed material of Claim 28. WIESNER further discloses the number averaged molecular weight (Mn) of the polymer blocks of the multiblock copolymer ranges from 1×103 to 1×106 g/mol (p0028), which reads upon the claimed range of the at least one BCP has an Mn of about 1×103 to about 1×107 g/mol.
	Regarding Claim 32, WIESNER makes obvious the claimed material of Claim 28. WIESNER further discloses the multiblock copolymers have a polydispersity index (PDI) of from 1.0 to 2.0 (p0035), which reads upon the claimed range of the at least one BCP has a PDI of 1.0 to 3.0.
	Regarding Claim 33, WIESNER makes obvious the claimed material of Claim 28. WIESNER further discloses the ISV terpolymer; polystyrene is considered to be a hydrophobic polymer (i.e., wherein at least one block of the at least one block copolymer is selected from… a hydrophobic polymer block; p0065).
	Regarding Claim 34, WIESNER makes obvious the claimed material of Claim 28. WIESNER further discloses the ISV terpolymer, which comprises polyisoprene, polystyrene, and poly-4-vinylpyridine domains (i.e., wherein the [at least one ]BCP comprises at least one unit of one of the following polymer blocks or derivatives thereof:… poly(isoprene)… poly(styrene)… poly( 4-vinylpyridine); p0065).
	Regarding Claim 35, WIESNER makes obvious the claimed material of Claim 28. WIESNER further discloses the ISV terpolymer, which comprises polyisoprene, polystyrene, and poly-4-vinylpyridine domains (i.e., wherein at least a portion of the at least one BCP comprises more than one distinct monomer type in at least one block, between blocks, or at the end of at least one block; p0065)
	Regarding Claim 36, WIESNER makes obvious the claimed material of Claim 28. WIESNER is deficient in explicitly disclosing that the distinct unit within the same block of at least one of the one or more BCPs of the complex architecture comprises a branched structure.
	However, it is noted that WIESNER does not differentiate between linear or branched polymers. WIESNER discloses the blocks of the multiblock copolymer include polyethylene and polystyrene (p0033), which are known commonly branched polymers readily available to one of ordinary skill in the art. WIESNER further discloses the presence of homopolymers blended in the multiblock copolymer, e.g., a poly(phenylene oxide) can mix with a poly(styrene) block of the multiblock copolymer (p0056); such homopolymers provide additional hydrogen bonding interactions vital to self-assemblage (p0056-0057). As noted earlier, WIESNER further discloses that the disclosed mesoporous film structure forms by the self-assembly of the multiblock copolymers. Thus, absent showings of unexpected results or criticality of a claimed branched architecture other than to promote different self-assembly behaviors of the claimed porous self-assembled polymer material, one of ordinary skill in the art prior to the effective filing date of the claimed invention would have been motivated to apply branched or linear polymers by routine experimentation to achieve a desired self-assembled polymer material. The selection of such commonly available branched or linear polymers is not a product of innovation but of ordinary skill and common sense.

Response to Arguments
	Applicant’s arguments filed 03 October 2022 has been fully considered and are not persuasive.
	Applicant has merely disagreed with the prior art rejections of the previous Office action and has not offered any argument based on the merits of the prior art or the claimed invention.
	Applicant has seemingly ignored prior Claim Objections and has duplicated said objections into the newly added claims.
	All other arguments have been indirectly addressed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777